DETAILED ACTION
The Amendment filed May 10th, 2021 has been entered and fully considered. Claims 1-15 are pending in this application. Claims 1-4 have been amended and claims 11-15 are newly added.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10-11 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Twomey (hereinafter 'Twomey', U.S. PGPub. No. 2012/0184990).
Regarding claim 1, Twomey discloses a surgical instrument (Figs. 1A-3 and 15A-15D), comprising: a housing (20); a movable handle operably coupled to the housing and movable relative thereto between an initial position and a compressed position (lever member 1544 in Figs. 15A-15D; [0079], “Lever member 1544 is configured to move between a first or initial position and a second or compressed position to open and close jaw members 1310, 1320 of end effector assembly 1301 in a similar manner as described above with respect to lever 40 and jaw members 110, 120 (see FIGS. 1A-11)”; a trigger (Figs. 15A-15D; see annotated Fig. 15D below for trigger) operably coupled to the housing (20) and movable relative thereto between an un-actuated position and an actuated position ([0078]-

    PNG
    media_image1.png
    413
    441
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    392
    432
    media_image2.png
    Greyscale

Regarding claim 2, Twomey discloses wherein the lockout finger (see annotated Fig. 15A and 15D above for lockout finger) is configured to interact with the drive housing (trigger safety member 1503 of drive housing) to inhibit rotation of the linkage when the movable handle is disposed in the initial position and the trigger is disposed in the un-actuated position (as best illustrated in Fig. 15A).
Regarding claim 3, Twomey discloses wherein the surface defines a proximally-facing arcuate configuration (see annotated Figs. 15A and 15D for lockout finger defining the surface; as broadly claimed, the surface defines a proximally-facing arcuate configuration, i.e. curved).
Regarding claim 4, Twomey discloses wherein the surface defines a proximally-facing convex configuration (see annotated Figs. 15A and 15D for lockout finger defining the surface; as broadly claimed, the surface defines a proximally-facing convex configuration, i.e. having an outline or surface curved like the exterior of a circle or sphere).
Regarding claim 5, Twomey discloses wherein the movable handle (ever member 1544 in Figs. 15A-15D) and the trigger (see annotated Fig. 15D for trigger) are pivotably coupled to the housing (lever 
Regarding claim 6, Twomey discloses wherein the movable handle (ever member 1544 in Figs. 15A-15D) and the trigger (see annotated Fig. 15D for trigger) are pivotably coupled to the housing about a common pivot ([0079], “pivot 1505 functions as both the first and third pivots, e.g., the pivot 1505 for both lever member 1544 and trigger member 1502 as is shown in FIGS. 15A-15D”, see annotated Figures 15A and 15D above).
Regarding claim 7, Twomey discloses wherein the end effector assembly (end effector assembly 100 in Fig. 1, end effector assembly 1301 in Figs. 14A-C) includes first and second jaw members (110,120, 1310, 1320), at least one of the first or second jaw members movable relative to the other from a spaced-apart position to an approximated position upon movement of the movable handle from the initial position to the compressed position ([0079], “Lever member 1544 is configured to move between a first or initial position and a second or compressed position to open and close jaw members 1310, 1320 of end effector assembly 1301 in a similar manner as described above with respect to lever 40 and jaw members 110, 120 (see FIGS. 1A-11)”).
Regarding claim 8, Twomey discloses (Figs. 1A-3 and 15A-D) wherein the drive housing at least partially houses a spring configured to limit a pressure applied by the first and second jaw members ([0081], “spring 1560 disposed about drive assembly 1590 may function to bias drive assembly 1590 distally such that, upon release of lever member 1544, lever member 1544 is returned to the initial position and jaw members 1310, 1320 are returned to the open position”; see drive housing (not labeled) and associated parts in Figs. 2 and 3 housing spring (not labeled) of drive assembly 90). 
Regarding claim 10, 
Regarding claim 11, Twomey discloses wherein the linkage body includes a first end portion operably coupled to the trigger (see annotated Fig. 15D below for first end portion of linkage operably coupled to trigger), a second end portion operably coupled to the knife (see annotated Fig. 15D for linkage operably coupled to the blade via blade deployment member 1510 at a second pivot 1511; [0077]-[0078]), and a central portion disposed between the first and second end portions (Fig. 15D).

    PNG
    media_image2.png
    392
    432
    media_image2.png
    Greyscale

Regarding claim 15, Twomey further discloses wherein the first end portion of the linkage body defines a cam slot therethrough (see Fig. 15D above), and a post (see ‘post’ of pivot 1505) extending from the trigger is received within the cam slot and is slidable therein (as broadly claimed, ‘post’ of pivot 1505 extends from the trigger and is received in the associated slot of the linkage body; it is noted that the claim does not require that the post is in contact with the trigger in order to extend from the trigger).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Twomey in view of Worrell (hereinafter 'Worrell', U.S. PGPub. No. 2017/0143408).
Regarding claim 9, Twomey discloses all of the limitations of the surgical instrument according to claim 8, but is silent regarding wherein the spring is a torsion spring.
However, in the same field of endeavor, Worrell teaches a similar devices comprising springs (52 and 54 as best illustrated in Figs. 3-4), wherein the springs may take a variety of configurations such as a torsion spring, garter spring, conical compression spring, magazine spring, double torsion spring, spring ring and more ([0044]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the spring as taught by Twomey to incorporate a torsion spring as taught by Worrell. This modification would have merely comprised a simple substitution of one well known spring for another in order to produce a predictable result, MPEP 2143(I)(B). 

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Accordingly, claims 13 and 14 would also be allowable due to their dependency on dependent claim 12. 
Response to Arguments
Applicant's arguments filed May 10th, 2021 have been fully considered but they are not persuasive.
The Double Patenting rejection is withdrawn.  
Applicant’s arguments (pages 5-6) that Twomey does not fails to disclose each and every feature of independent claim 1, from which claims 2-8 and 10 ultimately depend is not persuasive. 
Specifically, Applicant’s arguments (page 6) that “the Office characterizes the trigger safety member 1503 of Twomey as a drive housing and a portion of the trigger member 1502 as a linkage (see Office Action, pp. 4-5), which Applicant does not concede” is not persuasive. It is the Examiner’s position that different components of the device that function in the same way as claimed would necessarily meet the limitations of the claims. Therefore, in this case, it is the Examiner’s positon that the drive housing would include the associated parts encompassing drive assembly (90, 1590; see rejection above). As broadly claimed, the claims do not exclude any additional or associated components from meeting the limitations of the claim. In regards to the linkage, the portion of the trigger member (1502) indicated in the action above meets the limitations of the linkage. As broadly claimed, the limitations of the claim do not exclude the current interpretation of Twomey. 
Applicant has further argued “that at least because the trigger safety member 1503 is coupled to the driving member 1501 and the spring 1560 is disposed around the drive assembly 1590, as seen in FIGS. 15A and 15D above, Twomey fails to disclose the features of claim 8”. However this argument is not persuasive. The drive housing is not illustrated in Figs. 15A-D, however Figs. 2-3 show an additional housing component within housing (20) that encompasses drive assembly (90). The rejection above (page 5) also makes reference to Figs. 2-3, reciting “see drive housing (not labeled) and associated parts in Figs. 2 and 3 housing spring (not labeled) of drive assembly 90)”. Therefore, Applicant’s arguments are not persuasive.
No further arguments have been set forth regarding the dependent claims other than their dependency stemming from rejected independent claim 1. 
It is the Examiner’s position that Twomey (U.S. PGPub. No. 2012/0184990) teaches each and every limitation according to claim 1. 
Lastly, regarding the new claims, it is the Examiner’s positon that claim 12 includes allowable subject matter and is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Accordingly, claims 13 and 14 would also be allowable due to their dependency on dependent claim 12. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A DEDOULIS whose telephone number is (571)272-2459.  The examiner can normally be reached on M-F, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.A.D./Examiner, Art Unit 3794                                                                                                                                                                                                        




/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794